Exhibit 10.1

 

AMENDMENT NO. 2
TO
AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
dated as of April 6, 2018, is entered into by and among HORIZON CREDIT II LLC
(the “Borrower”), State Bank and Trust Company, a Georgia banking corporation
(successor by merger to AloStar Bank of Commerce), as a Lender, MUFG UNION BANK,
N.A., as a Lender, and KEYBANK NATIONAL ASSOCIATION (successor by merger to Key
Equipment Finance Inc.) as a Lender and as Arranger and Agent (in such capacity,
the “Agent”). Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Loan Agreement
(as defined below).

 

PRELIMINARY STATEMENTS

 

A.      Reference is made to that certain Amended and Restated Loan and Security
Agreement dated as of November 4, 2013 by and among the Borrower, the Lenders
and the Agent (as amended, modified, supplemented or otherwise modified prior to
the date hereof, the “Loan Agreement”).

 

B.      The parties hereto have agreed to amend certain provisions of the Loan
Agreement upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Article I.               Amendments to the Loan Agreement. Upon satisfaction of
the conditions precedent set forth in Section 4 hereof the Loan Agreement is
hereby amended as follows:

 

Section 1.01     Additions to Section 1.1. The following defined terms shall be
added to Section 1.1 in alphabetical order as follows:

 

(a)     “Amendment No. 2 Effective Date” means April 6, 2018.

 

(b)     “Breakage Costs” means any out-of-pocket loss, cost or expense incurred
by any Lender (as reasonably determined by the applicable Lender) as a result of
any prepayment of any Advance arising under this Agreement, including, without
limitation, any loss or cost (excluding lost profits) in (i) liquidating or
employing deposits acquired to fund or maintain such Advance or (ii) unwinding
or terminating any deposit, hedging, swap or other capital market investment
entered into by the Lender in the ordinary course of business in connection with
funding or maintaining such Advance. The amount of any such loss or expense
shall be communicated by the applicable Lender(s) to the Agent and set forth in
a written notice to Borrower delivered by the Agent on behalf of such Lender(s)
prior to the date of such prepayment in the case where notice of such prepayment
is delivered to such Lender in accordance with Section 2.3(b) or within two (2)
Business Days following such prepayment in the case where no such notice is
delivered and shall be conclusive absent manifest error.

 



 

 

 

(c)     “Collection Account Release” has the meaning set forth in Section
2.3(c)(ii).

 

(d)     “Collection Account Release Notice” has the meaning set forth in Section
2.3(c)(ii).

 

(e)     “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder.

 

(f)      “Hedge Breakage Costs” means, for any Hedge Transaction, any amount
payable by Borrower for the early termination of that Hedge Transaction or any
portion thereof.

 

(g)     “Mandatory Prepayment” has the meaning set forth in Section 2.3(b).

 

(h)     “Material Modification” means any amendment or waiver of, or
modification or supplement to, any of the Note Receivable Documents governing
such Note Receivable as a result of the related Account Debtor financial
under-performance or the related Account Debtor credit-related concerns, in
accordance with the Required Procedures, which:

 

(a)     reduces or forgives any or all of the principal amount due under such
Note Receivable;

 

(b)     (i) waives one or more interest payments (other than any incremental
interest accrued due to a default or event of default with respect to such Note
Receivable), (ii) permits any interest due in cash to be deferred or capitalized
and added to the principal amount of such Note Receivable or (iii) reduces the
spread or coupon payable on such Note Receivable unless such reduction (when
taken together with all other reductions with respect to such Note Receivable)
is by less than 10% of the spread or coupon payable at the time of the initial
funding;

 

(c)     contractually or structurally subordinates such Note Receivable by
operation of (i) any priority of payment provisions, (ii) any turnover
provisions, (iii) the transfer of assets in order to limit recourse to the
related Account Debtor or (iv) the granting of liens on any of the collateral
securing such Note Receivable, in each case that requires the consent of the
Borrower or any lenders thereunder; provided, however, that any contractual or
structural subordination with respect to any Note Receivable pursuant to the
foregoing (i) through (iii) of this clause (c) agreed to by the Borrower in
connection with any change in the lender or lenders under the related commercial
loan and that has been previously an Eligible Second Lien Note Receivable, and
after such change will continue to be an Eligible Second Lien Note Receivable
shall not be a “Material Modification” of such Note Receivable;

 



2

 

  

(d)     either (i) extends the maturity date of such Note Receivable by more
than 120 days past the maturity date as of the initial funding or (ii) extends
the amortization schedule with respect thereto;

 

(e)     substitutes, alters or releases the Purchased Assets (as defined in the
Amended and Restated Sale and Servicing Agreement) related to such Note
Receivable, and such substitution, alteration or release, individually or in the
aggregate and as determined in the Agent’s reasonable discretion, materially and
adversely affects the value of such Note Receivable; or

 

(f)     waives any other material requirement under such Note Receivable
Document.

 

(i)      “Prepayment Notice” has the meaning set forth in Section 2.3(c)(i).

 

(j)      “RIC/BDC Requirements” means the requirements Horizon must satisfy to
maintain (a) its status as a “business development company,” within the meaning
of the 1940 Act, including, but not limited to, “asset coverage” requirements
(as defined in and determined pursuant to Section 18 of the 1940 Act) and (b)
its election to be treated as a “regulated investment company” under the Code.

 

(k)      “Sanctions” has the meaning set forth in Section 5.25(a).

 

Section 1.02     Deletions from Section 1.1. The following defined terms shall
be deleted from Section 1.1:

 

(a)     “Sanctioned Person”; and

 

(b)     “Sanctioned Entity”.

 

Section 1.03     Amendments to Existing Definitions. The following defined terms
are amended as follows:

 

(a)     The definition of “Authorized Person” is deleted in its entirety, and
the following substituted therefor:

 

“Authorized Person” means (a) with respect to Borrower, any of Robert D.
Pomeroy, Jr., Chief Executive Officer, Gerald A. Michaud, President, or Daniel
Trolio, Chief Financial Officer, or any other individual then serving as the
Chief Executive Officer, President, or Chief Financial Officer of Borrower, (b)
with respect to Horizon, any of Robert D. Pomeroy, Jr., Chief Executive Officer,
Gerald A. Michaud, President, or Daniel Trolio, Chief Financial Officer, or any
other individual then serving as the Chief Executive Officer, President, or
Chief Financial Officer of Horizon, and (c) with respect to Servicer, any of
Robert D. Pomeroy, Jr., Chief Executive Officer, Gerald A. Michaud, President,
or Daniel Trolio, Chief Financial Officer, or any other individual then serving
as the Chief Executive Officer, President, or Chief Financial Officer of
Servicer; provided, that for purposes of this Agreement, no individual who is an
Authorized Person shall cease to be an Authorized Person, and no individual who
is not then an Authorized Person shall become an Authorized Person, unless and
until Agent has received written notice of such change from Borrower, Horizon or
Servicer, as applicable, and in the case of an individual becoming an Authorized
Person such individual has qualifications and experience substantially similar
to the Authorized Person being replaced and Agent has completed a background
check on such proposed new Authorized Person with the results of such background
check being acceptable to Agent in its Permitted Discretion.

 



3

 

 

(b)     The definition of “Commitment Termination Date” is deleted in its
entirety, and the following substituted therefor:

 

“Commitment Termination Date” means the third anniversary of the Amendment No. 2
Effective Date, as such date may be extended pursuant to Section 2.2(b).

 

(c)     Clause (b) of the definition of “Eligible Note Receivable” is deleted in
its entirety, and the following substituted therefor:

 

(b) such Note Receivable shall not have been subject to a Material Modification,
unless the Agent has provided its prior written consent; provided, however that
such Note Receivable may have been subject to a Material Modification in
accordance with the Required Procedures not more than one time during any
12-month period;

 

(d)     Clause (e) of the definition of “Eligible Note Receivable is deleted in
its entirety, and the following substituted therefor:

 

(e) such Note Receivable has an original term to maturity of not more than sixty
(60) months, provided, however, that if such Note Receivable is a Revolving Note
Receivable, the revolving period is not more than the lesser of (i) thirty-six
(36) months and (ii) the maturity date of any other obligation for borrowed
money of the Account Debtor provided by Horizon;

 

(e)     Clause (a) of the definition of “Excess Concentration Amount” is deleted
in its entirety, and the following substituted therefor:

 

(a) the aggregate amount by which the Outstanding Note Receivable Balances of
all Eligible Note Receivables included as part of the Collateral for which the
applicable Account Debtors are domiciled (x) in the single largest State exceeds
sixty percent (60%) of the Concentration Test Balance; (y) in the second largest
State exceeds thirty percent (30%) of the Concentration Test Balance; and (z) in
any single State other than the two largest States exceeds twenty-five percent
(25%) of the Concentration Test Balance;

 



4

 

 

(f)      Clause (e) of the definition of “Excess Concentration Amount” is
deleted in its entirety, and the following substituted therefor:

 

(e) the aggregate amount by which the Outstanding Note Receivable Balances of
all Eligible Note Receivables of the single Account Debtor having the second
largest aggregate Outstanding Note Receivable Balance exceeds the lower of
$15,000,000 or 12% of the Concentration Test Balance on such date;

 

(g)     Clause (k) of the definition of “Excess Concentration Amount” is deleted
in its entirety, and the following substituted therefor:

 

(k) the aggregate amount by which the Outstanding Note Receivable Balances of
all Eligible Note Receivables included as part of the Collateral that (i) have
been subject to a Material Modification or (ii) are out of covenant compliance
under the related Note Receivable Documents but which are not Charged-Off Note
Receivables or Delinquent Note Receivables exceeds 10% of the Concentration Test
Balance.

 

(h)     Clause (o) of the definition of “Excess Concentration Amount” is deleted
in its entirety, and the following substituted therefor:

 

(o) the aggregate amount by which the Outstanding Note Receivable Balances of
all Eligible Note Receivables included as part of the Collateral for which the
applicable Account Debtors are owned by a single Person that is a venture
capital firm, private equity group or other institutional investor exceeds 40%
of the Concentration Test Balance;

 

(i)      The definition of “Facility Amount” is deleted in its entirety, and the
following substituted therefor:

 

“Facility Amount” means, at any time and as reduced or increased from time to
time, pursuant to the terms of this Agreement the aggregate dollar amount of
Commitments of all the Lenders; provided, however, that on the Termination Date
and on each date thereafter, the Facility Amount shall be equal to the
outstanding Advances as of such date. As of the Amendment No. 2 Effective Date,
the Facility Amount is $100,000,000. The Facility Amount may be increased up to
a total of $150,000,000 in accordance with the provisions of Section 2.13.

 

(j)      The definition of “Lead Investor” is deleted in its entirety, and the
following substituted therefor:

 

“Lead Investor” means, at any time with respect to any Account Debtor, the
venture capital firm or other institutional investor with the greatest equity
ownership in such Account Debtor.

 



5

 

 

(k)     Clause (a) of the definition of “Rehabilitated Notes Receivable” is
deleted in its entirety, and the following substituted therefor:

 

(a) that has a Material Modification, in each case in accordance with the
Required Procedures,

 

(l)      The definition of “Revolving Credit Availability Period” is deleted in
its entirety, and the following substituted therefor:

 

“Revolving Credit Availability Period” means the period commencing on the
Amendment No. 2 Effective Date and ending on the Termination Date.

 

(m)    The definition of “Revolving Note Receivable” is deleted in its entirety,
and the following substituted therefor:

 

“Revolving Note Receivable” means each Note Receivable that is secured by a
valid first priority security interest or lien on specified collateral, (b) is
not subordinate in right of payment to any other obligation for borrowed money
of the Account Debtor, (c) has an LTV not greater than forty percent (40%) when
comparing (i) the aggregate commitment (i.e., assumes fully-drawn) of such
Revolving Note Receivable plus all other outstanding balances of loans of such
Account Debtor pari passu to the Revolving Note Receivable to (ii) the Account
Debtor value, determined in accordance with the Servicer’s Required Procedures,
and (d) with respect to which the Borrower has a revolving credit commitment to
advance amounts to the applicable Account Debtor during a specified term and
which was underwritten as a “Revolving Note Receivable” in accordance with the
Required Procedures and is identified on the books of the Servicer as such.

 

(n)     The definition of “Swap Breakage and Indemnity Amounts” is deleted in
its entirety, and the following substituted therefor:

 

“Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge Provider
under a Hedge Agreement that do not constitute monthly payments.

 

(o)     Clause (a) of the definition of “Target Industry Percentage Limit” is
deleted in its entirety, and the following substituted therefor:

 

(a) with respect to the Target Industry of Technology, seventy-five percent
(75%);

 

Section 1.04    Amendments to Section 2.3. Section 2.3 is hereby deleted in its
entirety, and the following substituted therefor:

 



6

 

 

 

“2.3 Payment; Overadvances; Voluntary Prepayment; Collections Account Release.

 

(a)     Payment and Voluntary Prepayment.

 

(i)       Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m. (New
York time) on the date specified herein. Any payment received by Agent later
than 2:00 p.m. (New York time) shall be deemed to have been received on the
following Business Day and any applicable interest, fee or Breakage Costs shall
continue to accrue until such following Business Day.

 

(ii)       Unless Agent receives notice from Borrower prior to the date on which
any payment or voluntary prepayment is due to the Lenders that Borrower will not
make such payment or voluntary prepayment in full as and when required, Agent
may assume that Borrower has made (or will make) such payment or voluntary
prepayment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment or
voluntary prepayment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

 

(b)     Overadvances. If, at any time or for any reason, the aggregate principal
balance of the Loans owed by Borrower to the Lender Group is greater than the
Maximum Availability (an “Overadvance”), Borrower shall, within two Business
Days pay to Agent, in cash, (i) the amount of such excess (to the extent not
paid sooner from Collections), which amount shall be used by Agent to reduce the
outstanding principal balance of the Loans, together with interest on such
excess accrued to the date of prepayment, and (ii) if such payment is made on a
date that is not a Remittance Date, any applicable Breakage Costs (such payment,
a “Mandatory Prepayment”). Borrower promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in full on the Maturity Date or,
if earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement and
the other Loan Documents.

 

(c)     Voluntary Prepayment; Collections Account Release. From time to time
during the Revolving Credit Availability Period, by delivering to Agent a
written notice and on any date that is not a Remittance Date, the Borrower may: 

 

(i)       prepay all or any portion of the Advances then outstanding, other than
with respect to Mandatory Prepayments, by delivering to the Agent written notice
of such prepayment (a “Prepayment Notice”) at least two (2) Business Days prior
to the date of such prepayment (or such later time as the applicable Lenders, in
their respective sole discretion, may agree), specifying the date and amount of
the prepayment and certifying that, immediately before and after giving effect
to such prepayment, (A) no Default or Event of Default has occurred and is
continuing and (B) Borrower is and shall be in compliance with the terms of this
Agreement. Any prepayment by the Borrower of Advances pursuant to this Section
2.3(c)(i), other than with respect to Mandatory Prepayments, shall be in a
minimum amount of $500,000 with integral multiples of $100,000 above such amount
(except that, in the case of a prepayment of all Advances then outstanding, such
prepayment need not be in an integral multiple of $100,000); any amount so
prepaid may, subject to the terms and conditions hereof, be reborrowed during
the Revolving Credit Availability Period. A Prepayment Notice shall be
irrevocable when delivered; or

 



7

 

 

(ii)       release any Available Collections from the Collection Account (a
“Collection Account Release”) in excess of the interest and other amounts
described in clauses (A) through (K) of Section 2.4(a) by delivering to the
Agent written notice at least two (2) Business Days prior to the proposed date
of such release (a “Collection Account Release Notice”) (x) specifying the date
and amount of the Collection Account Release and (y) certifying that,
immediately before and after giving effect to such Collateral Account Release,
(A) Borrower is and shall be in compliance with the Borrowing Base and (B) no
Default or Event of Default has occurred and is continuing. A Collections
Account Release may be applied towards the acquisition of new Collateral or for
the general corporate purposes of the Borrower. A Collection Account Release
Notice shall be irrevocable when delivered.

 

No prepayment pursuant to clause (i) above or any Collection Account Release
shall be given effect unless the Borrower has complied with the terms of any
Hedge Agreement requiring that one or more Hedge Transactions be terminated or
amended in whole or in part as the result of any such prepayment or such
Collection Account Release, and the Borrower has paid all Hedge Breakage Costs
owing to the relevant Hedge Provider for any such termination or amendment. If
any Prepayment Notice relating to any prepayment is given, the amount specified
in such Prepayment Notice shall be due and payable on the date specified
therein, together with any Breakage Costs (including Hedge Breakage Costs)
related thereto. If any such Collection Account Release Notice is given, the
amount remitted to Borrower pursuant to such Collection Account Release Notice
shall be reduced by the amount of any Breakage Costs (including Hedge Breakage
Costs) related thereto.”

 

Section 1.05    Amendments to Section 2.4.

 

(a)     Clause (I) of Section 2.04(a) is hereby deleted in its entirety, and the
following substituted therefor:

 

(I) NINTH, to the Agent for payment to each Lender, in the amount of unpaid
Breakage Costs with respect to any prepayments made prior to such Remittance
Date and any other costs or expenses, and/or taxes (if any) owed to such Lender;

 



8

 

 

(b)     Clause (I) of Section 2.04(b) is hereby deleted in its entirety, and the
following substituted therefor:

 

(I) NINTH, to the Agent for payment to each Lender, in the amount of unpaid
Breakage Costs with respect to any prepayments made on such Remittance Date,
increased costs and/or taxes (if any) owed to such Lender;

 

Section 1.06    Amendments to Section 5.

 

(a)     Section 5.25 is deleted in its entirety, and the following substituted
therefor:

 

“5.25 Sanctions; Anti-Corruption.

 

(a)       None of Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or affiliate of Borrower or
any of its Subsidiaries is an individual or entity (“person”) that is, or is
owned or controlled by persons that are: (i) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions (including, as of the Amendment No. 2 Effective Date,
Crimea, Cuba, Iran, North Korea and Syria).

 

(b)       Borrower, its Subsidiaries and their respective directors, officers
and employees and, to the knowledge of the Borrower, the agents of the Borrower
and its Subsidiaries, are in compliance with all applicable Sanctions and with
the FCPA and any other applicable anti-corruption law, in all material respects.
Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure continued compliance with applicable Sanctions,
the FCPA and any other applicable anti-corruption laws. No part of the proceeds
of the loans made hereunder will be used by Borrower or any of its Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FPCA.”

 

(b)     The last sentence of Section 5.26 is deleted in its entirety.

 

Section 1.07    Amendments to Section 6.

 



9

 

 

(a)     Section 6.3(d) is deleted in its entirety, and the following substituted
therefor:

 

“(d) as soon as available, but in any event within one hundred fifty (150) days
after the end of each fiscal year of Horizon Management, (i) consolidated annual
financial statements of Horizon Management and its Subsidiaries for such fiscal
year, audited by RSM US LLP or other independent certified public accountants
reasonably acceptable to Agent and certified by such accountants to have been
prepared in accordance with GAAP, together with any accountants’ letter to
management in connection therewith; and (ii) a Compliance Certificate
demonstrating in reasonable detail Horizon Management’s calculation of the
applicable financial and portfolio covenants contained therein;

 

(b)     The following Section 6.20 is inserted in numerical order after Section
6.19:

 

“6.20 Sanctions; Anti-Corruption Laws. Maintain, and cause each of its
Subsidiaries to maintain, policies and procedures designed to promote compliance
by Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with applicable Sanctions and with the FCPA and any other
applicable anti-corruption laws.”

 

Section 1.08     Amendments to Section 7. The following Section 7.17 is inserted
in numerical order after Section 7.16:

 

“7.17 Sanctions; Anti-Corruption Use of Proceeds. Directly or indirectly, use
the proceeds of the Advances, or lend, contribute or otherwise make available
such proceeds to any of its Subsidiaries, joint venture partner or other Person,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption law, or (ii) (A)
to fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Advances, whether as Agent, Arranger, Lender, underwriter, advisor, investor, or
otherwise).”

 

Section 1.09     Amendments to Section 8.

 

(a)     Section 8.18 is deleted in its entirety, and the following substituted
therefor:

 

“8.18 If any two of the three of Robert D. Pomeroy Jr., Gerald A. Michaud or
Daniel Trolio shall cease to be actively involved in the business of Borrower,
Horizon, or Horizon Management (as applicable) in such capacity, and such
individuals shall not have been replaced by individuals of like qualifications
and experience within ninety (90) days and with respect to whom Agent has
completed a background check with the results of such background check being
acceptable to Agent in its Permitted Discretion; or”

 



10

 

 

(b)     Section 8.20 is amended by deleting the period at the end of such
Section and the text “; or” substituted therefor.

 

(c)     The following Section 8.21 is inserted in numerical order after Section
8.20:

 

“8.21 If at any time Horizon shall cease to satisfy the RIC/BDC Requirements and
the same remains unremedied within ten (10) Business Days.”

 

Section 1.10    Amendments to Schedule C-1. Schedule C-1 to the Loan Agreement
is deleted in its entirety, and the following substituted therefor:

 

Schedule C-1

 

Commitments

 

(as of Amendment No. 2 Effective Date)

 

Lender Commitment KeyBank National Association $50,000,000 State Bank and Trust
Company (successor by merger to AloStar Bank of Commerce) $20,000,000 MUFG Union
Bank, N.A. $30,000,000     All Lenders $100,000,000

 

 

Article II.              Representations and Warranties. The Borrower hereby
represents and warrants to each of the other parties hereto (and the parties
hereto agree that the following representations and warranties shall be deemed
to have been made pursuant to the Loan Agreement for purposes of Section 8.5
thereof), that:

 

(a)          this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms; and

 

(b)          on the date hereof, before and after giving effect to this
Amendment, other than as amended or waived pursuant to this Amendment, no Early
Termination Event or Unmatured Termination Event has occurred and is continuing.

 



11

 

 

Article III.             Conditions Precedent. This Amendment shall become
effective on the first Business Day (the “Effective Date”) on which the Agent or
its counsel has received:

 

(a)          counterpart signature pages of this Amendment, executed by each of
the parties hereto;

 

(b)          confirmation by each Lender and the Agent of payment by the
Borrower of (i) the fees described in each “Fee Letter” between the Borrower and
the applicable Lender, in each case dated the date hereof, and (ii) the Lender
Group Expenses incurred in connection with the transactions evidenced by this
Amendment (including the fees of counsel to the Agent);

 

(c)          certificate from the Secretary (or equivalent) of the Borrower, in
form and substance satisfactory to the Agent, certifying as to incumbency,
corporate authorization and authority to enter into and perform this Amendment
and to perform Loan Agreement as amended hereby and other customary matters; and

 

(d)          a file-stamped copies of each UCC-3 continuation statement filed in
connection with the transactions contemplated by this Amendment.

 

Article IV.             Miscellaneous.

 

Section 4.01    Reference to and Effect on the Loan Documents.

 

(a)     Upon the effectiveness of this Amendment, (i) each reference in the Loan
Agreement to “this Loan Agreement”, “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the Loan
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Loan Agreement in any other Loan Document or any other document, instrument
or agreement executed and/or delivered in connection therewith, shall mean and
be a reference to the Loan Agreement as amended or otherwise modified hereby.

 

(b)     Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Loan Agreement, of all other Loan Documents and
any other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

 

(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Loan Agreement or any other Loan Document or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, in each case except as specifically
set forth herein.

 

Section 4.02   Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 



12

 

 

Section 4.03    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

Section 4.04   Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

Section 4.05    Fees and Expenses. The Borrower hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or Lenders in
connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or Lenders with respect
thereto.

 

 

 

[Signature Pages Follow]

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

  HORIZON CREDIT II LLC                     By:         Name:       Title:     

 

 

Signature Page to Amendment No. 2

 

 

  KEYBANK NATIONAL ASSOCIATION, as Agent                     By:         Name:  
    Title:                             KEYBANK NATIONAL ASSOCIATION, as a Lender
                    By:         Name:       Title:  

 

Signature Page to Amendment No. 2

 

 

 

  State Bank and Trust Company, as a Lender                     By:        
Name:       Title:  

 

 

Signature Page to Amendment No. 2

 

 

 

  MUFG UNION BANK, N.A., as a Lender                      By:         Name:     
    Title:  

 



Signature Page to Amendment No. 2

 